IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs April 11, 2001

              ANTHONY J. ROBINSON v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                            No. P-23457    W. Otis Higgs, Judge



                      No. W2000-02248-CCA-R3-CO - Filed May 9, 2001


Petitioner was originally convicted by a Shelby County jury of aggravated rape, a Class A felony,
and sentenced to thirty-seven years as a Range II offender. Petitioner now appeals the denial of his
petition for writ of habeas corpus in which he alleged his indictment was void. Upon our review of
the record, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and ROBERT
W. WEDEMEYER , JJ., joined.

Anthony J. Robinson, Tiptonville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Laura E. McMullen, Assistant Attorney General;
William L. Gibbons, District Attorney General; and E. Greg Gilluly, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                              OPINION

         A Shelby County jury found the petitioner guilty of aggravated rape, and he received a
sentence of thirty-seven years as a Range II, multiple offender. In this appeal, the petitioner contends
the trial court erred in denying his petition for writ of habeas corpus. Specifically, he contends the
underlying indictment failed to allege a criminal offense. We affirm the dismissal.


                                          BACKGROUND

        Petitioner filed a petition for writ of habeas corpus in the Shelby County Criminal Court
alleging his 1991 indictment for aggravated rape was void for failure to allege facts constituting the
offense. The trial court treated the petition as a petition for post-conviction relief and summarily
dismissed it, finding (1) it was an improper successive petition; (2) it was filed beyond the one year
statute of limitations; and (3) it asserted a claim for relief from legal issues which were previously
determined. The petitioner now appeals the dismissal of his petition.


                                  POST-CONVICTION RELIEF

        The trial court treated the petition as one for post-conviction relief. See Tenn. Code Ann. §
40-30-205(c) (authorizing such treatment when post-conviction relief is “adequate and appropriate”).
Petitioner was incarcerated in Lake County but filed his habeas corpus petition in Shelby County.
Ordinarily, habeas corpus petitions must be filed in the court “most convenient in point of distance
to the appellant.” See Tenn. Code Ann. § 29-21-105. This perhaps explains the treatment by the
Shelby County Criminal Court. However, the statute also provides that a habeas corpus petition may
be filed in another location based upon a “sufficient reason.” Id. Petitioner alleged in his petition
that he was filing in Shelby County because the records pertaining to his conviction and sentence are
located in Shelby County, as is the District Attorney who prosecuted his case. The trial court did not
address this issue in its order of dismissal.

       If treated as a petition for post-conviction relief, the petition was properly dismissed. See
Tenn. Code Ann. § 40-30-202(a), (c). However, we choose not to resolve this appeal on this
procedural issue. We, therefore, will determine whether the petition states an adequate ground for
habeas corpus relief.


                                    HABEAS CORPUS RELIEF

        A petition for writ of habeas corpus may be used to contest void judgments which are facially
invalid due to the convicting court’s lack of jurisdiction or authority to sentence a defendant. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993). The petitioner claims that his conviction is facially
invalid due to a faulty indictment. A valid indictment is an essential jurisdictional element without
which there can be no prosecution. Wyatt v. State, 24 S.W.3d 319, 323 (Tenn. 2000). An
indictment that is so defective as to fail to vest jurisdiction in the trial court may be challenged at any
stage of the proceedings, including by way of a habeas corpus petition. Dykes v. Compton, 978
S.W.2d 528, 529 (Tenn. 1998).

        An indictment should: (1) provide notice to the accused of the offense charged; (2) provide
the court with an adequate ground upon which a proper judgment may be entered; and (3) protect
against double jeopardy. Wyatt, 24 S.W.3d at 324. Tennessee has greatly relaxed the strict pleading
requirements of the common law. Ruff v. State, 978 S.W.2d 95, 100 (Tenn. 1998). An indictment
which references the statute defining the offense is generally sufficient. State v. Hammonds, 30
S.W.3d 294, 300 (Tenn. 2000) (citations omitted).

        The subject indictment alleged the petitioner “did unlawfully sexually penetrate and cause
bodily injury to [the victim], in violation of Tenn. Code Ann. § 39-13-502 . . .” Pursuant to Tenn.


                                                   -2-
Code Ann. § 39-13-502(a)(2) (1991), “sexual penetration” and “bodily injury” are the two essential
elements of the offense. The indictment was sufficient to charge the petitioner with aggravated rape.
Petitioner was placed on notice that he was charged with the unlawful sexual penetration of the
named victim and caused bodily injury to the named victim on a date certain. The indictment was
also sufficient to place the trial court on notice that a judgment and sentence for aggravated rape
were proper upon conviction. Finally, by expressly stating that the aggravated rape occurred against
a specific victim on a date certain, the indictment offered petitioner double jeopardy protection from
any future charge of aggravated rape against the victim on that date. No further factual allegations
were necessary. Therefore, we find the petitioner’s contention to be without merit.


                                          CONCLUSION

       The petitioner was properly indicted for the offense of aggravated rape, and the trial court’s
dismissal of the petition is, therefore, affirmed.




                                                       ___________________________________
                                                       JOE G. RILEY, JUDGE




                                                 -3-